DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/721,172 application filed April 14, 2022.  Claims 29-48 are pending and have been fully considered.  

Claim Objections
Claims 44 and 48 are objected to because of the following informalities. Concerning Claim 44, line 2 in part recites “supports to configured to”, which is grammatically unclear.  Appropriate correction is required.  Further concerning Claim 48, line 2 in part recites “and molding housing portion”, which is grammatically unclear.  Examiner suggests amending this to read --and molding a housing portion--. Appropriate correction is required.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air intake and the engine (see Claim 1), and the engine bay (see Claim 48) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-31, 36-39, 45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold (U.S. Patent No. 6,540,806).
Regarding Claim 29, Reinhold discloses an apparatus for filtering an airstream (see column 1, lines 14-20) having an air filter (16) for removing particulates from the airstream (inherent function of any known air filter), an air box ((12), (12a)) for supporting the air filter (inherent function of any known air filter housing, see Figure 1), and a conduit (11) for directing the airstream into an air intake of an engine (see column 4, lines 26-29).  
Regarding Claim 30, Reinhold discloses that air filter (16) includes a filter medium (18) disposed circumferentially and defining an interior of the air filter (see Figure 1).  
Regarding Claim 31, Reinhold discloses that an end cap (20) is affixed to the filter medium and encloses the interior (see Figure 1 and column 4, lines 38-57).  
Regarding Claim 36, Reinhold discloses that the conduit includes a flange (pipe defining the conduit (11)) and an opening (opening of pipe as shown in Figure 1) for conducting the airstream from an interior of the air filter into the air intake (see column 4, lines 26-29).  
Regarding Claim 37, Reinhold discloses that the flange has a configuration and the opening has a diameter suitable to couple with the air intake of the engine (see column 4, lines 26-29).  
Regarding Claim 38, Reinhold discloses that the conduit (11) is coupled with the air box ((12), (12a)) by way of a transition (see Figure 1) that positions a longitudinal dimension of the conduit at an angle relative to a housing portion of the air box (see Figure 1, conduit (11) appears to extend from air box portion (12) at a 90 degree angle, and therefore the claim reads upon the teachings of Reinhold).  
Regarding Claim 39, Reinhold discloses that the angle is configured to direct the conduit toward the air intake of the engine (functional implication of the conduit extending at any particular angle).  
Regarding Claim 45, Reinhold discloses a method for providing an apparatus for filtering an airstream, wherein the method includes providing a filter medium (18) for removing particulates from the airstream (see column 1, lines 14-20), arranging the filter medium (18) into an air filter (16) (see Figure 1), and molding an air box for supporting the air filter (see column 4, line 64 - column 5, line 6).  
Regarding Claim 47, Reinhold discloses that the arranging step includes disposing the filter medium circumferentially (see column 4, line 39, “annular”, “conical in shape”) and affixing a distal end cap to the filter medium to define an interior of the air filter (see Figure 1 and column 4, lines 38-57).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 32-35 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold in view of Niakan et al. (U.S. Patent Publ’n No. 2009/0107340, herein “Niakan”).
Regarding Claims 32 and 33, Reinhold discloses the invention substantially as claimed, but is silent concerning the particulars of the air filter layers. 
However, Niakan discloses an air filter (hydrocarbon trap (14)) configured for providing clean air to the intake manifold of motor vehicles (see paragraph [0001]).  Niakan discloses that a first wire screen (first instance of (14g)) is coupled with an exterior surface of the filter medium (see Figure 11 and paragraphs [0030]-[0032]) while a second screen (second instance of (14g))  is coupled with an interior surface of the filter medium (see Figure 11 and paragraphs [0030]-[0032]).  Niakan discloses that the first wire screen and the second wire screen are co-pleated with the filter medium (see paragraph [0031]).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the filter assembly of Reinhold by providing first and second wire screens as described in Niakan in order to provide strength and rigidity to the finished filter (see Niakan paragraph [0031]).
Regarding Claims 34 and 46, Reinhold discloses the invention substantially as claimed, but is silent concerning inclusion of an oil composition received in the filter medium. 
However, Niakan discloses that it is well-known in the art of air filters for vehicles to provide an oil impregnated cylindrical air filter (see paragraph [0009]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the filter assembly of Reinhold by providing first and second wire screens as described in Niakan in order to provide an added level of protection for preventing dirt and debris from passing through the filter.
Regarding Claim 35, Reinhold discloses the invention substantially as claimed, but is silent concerning inclusion of a combination of filter materials. 
However, Niakan discloses that the filter medium comprises a hybrid filter medium that includes a combination of filter materials (see Figure 11 and paragraphs [0030]-[0032]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the filter assembly of Reinhold by providing a composite filter having a combination of filter materials as described in Niakan in order to provide an increase in performance of the filter during engine operation (see Niakan paragraph [0012]).
Claims 40-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold in view of Miyagishima et al. (U.S. Patent Publ’n No. 2006/0260469, herein “Miyagishima”).
Regarding Claims 40 and 44, Reinhold discloses the invention substantially as claimed, including wherein the air box ((12), (12a)) includes a housing portion for supporting air filter (16), but is silent concerning inclusion of a mount portion for supporting the airbox within an engine bay.
However, Miyagishima discloses high flow air filtration systems for combustion engines, such as vehicle engines (see paragraph [0001]), wherein a system for the vehicle includes a housing (42) bolted to a chassis (45) of the vehicle (see Figure 3), and a filter element (41) positioned within a filter cavity (71) of the housing.   Miyagishima discloses that the mount portion includes a plurality of structural supports (47) configured to reinforce the mount portion (functional implication of the supports capable of being performed by the teachings of Miyagishima).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the filter assembly of Reinhold by providing a means to secure the air box to the vehicle as described in Miyagishima in order to provide a more stable, robust system wherein the air box is secured to the vehicle chassis.
Regarding Claim 41, Reinhold discloses that the conduit (11) is coupled with the air box ((12), (12a)) by way of a transition (see Figure 1) that positions a longitudinal dimension of the conduit at an angle relative to a housing portion of the air box (see Figure 1, conduit (11) appears to extend from air box portion (12) at a 90 degree angle, and therefore the claim reads upon the teachings of Reinhold).  
Regarding Claim 42, Reinhold discloses that a back side of the housing portion (12) is configured to receive a proximal end of the air filter (16) (see Figure 1).  
Regarding Claim 43, Reinhold discloses that the back side includes a ridge (31) and a recess (area radially inside ridge (31)) configured to cause the airstream to be drawn from an interior of the air filter into the conduit (functional implication of the ridge and recess capable of being performed by the teachings of Reinhold).  
Regarding Claim 48, Reinhold discloses that the molding step includes molding a housing portion that includes a conduit for directing the airstream from the air filter to an air intake of an engine (see column 4, line 64 - column 5, line 6).  While Reinhold is silent concerning inclusion of the recited mount portion, Miyagishima discloses that the mount portion includes a plurality of structural supports (47) configured to reinforce the mount portion within an engine bay.  Since Reinhold discloses molding of the entire housing portion, the combination of Reinhold with the mount portion of Miyagishima would also be molded as is recited. 
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the filter assembly of Reinhold by providing a means to secure the air box to the vehicle as described in Miyagishima in order to provide a more stable, robust system wherein the air box is secured to the vehicle chassis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant air filtering assemblies.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747